ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for one count of second degree murder, § 565.021, RSMo 1986 (Count I); two counts of armed criminal action, § 571.015, RSMo 1986 (Counts II and IV); and one count of attempted first degree robbery, §§ 564.011 and 569.020, RSMo 1986 (Count III). The court sentenced defendant in accordance with the jury’s assessment to concurrent prison terms of life imprisonment on Count I, fifteen years on Count III, and twenty years on Count IV, and a prison term of ten years on Count II to run consecutively to Count I. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm.
Movant addresses no points on appeal to the denial of his Rule 29.15 motion for post-conviction relief; that appeal is considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). We have reviewed the record and find the claims of error are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).